                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                     CASE NO. C19-0101-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    COLUMBIA FORD HYUNDAI, INC., a
      Washington corporation,
13
                             Defendant.
14

15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulated motion to strike the jury
19   demand in this case and continue the trial date (Dkt. No. 19). Having thoroughly considered the
20   motion and the relevant record, the Court hereby GRANTS the motion and ORDERS that:
21      1. The jury demand is hereby STRICKEN; and
22      2. Trial in this matter is hereby CONTINUED from June 22, 2020 to August 3, 2020 at 9:30
23           a.m.
24      //
25      //
26      //


     MINUTE ORDER
     C19-0101-JCC
     PAGE - 1
 1        DATED this 28th day of August 2019.

 2

 3                                              William M. McCool
                                                Clerk of Court
 4
                                                s/Tomas Hernandez
 5
                                                Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0101-JCC
     PAGE - 2
